Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

  156052 & (21)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re DEITRICK RAYSHAUN SANDERS.                                                                        Kurtis T. Wilder
  _________________________________________                                                         Elizabeth T. Clement,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 156052
                                                                   COA: 337835
                                                                   Wayne CC Juvenile Division:
  DEITRICK RAYSHAUN SANDERS,                                       11-014894-DJ
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to extend time is GRANTED. By order of
  February 20, 2018, the prosecuting attorney was directed to answer the application for
  leave to appeal the May 11, 2017 order of the Court of Appeals. The answer having been
  received, the application for leave to appeal is again considered. Pursuant to MCR
  7.305(H)(1), and in light of the prosecutor’s concession that the defendant was
  erroneously sentenced as a habitual offender, we REMAND this case to the Wayne
  Circuit Court Family Division for resentencing without habitual offender enhancement.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2018
         d0423
                                                                              Clerk